In this action of tort tried to a jury the defendants alleged exceptions relating to rulings of the trial judge on questions of evidence and to his refusal to grant the defendants’ motions for a mistrial, a directed verdict, and a new trial. We perceive no error in the rulings of the judge on evidential matters. Nor was there error in denying a motion for a mistrial based on an isolated question from the plaintiffs’ counsel. *772Cf. Reid v. Hathaway Bakeries, Inc. 333 Mass. 485, 487. There was sufficient evidence to take the case to the jury and there was no error in denying the defendants’ motions for a directed verdict and for a new trial. See Pochi v. Brett, 319 Mass. 197, 204-205, and cases cited. In short, the exceptions are without merit and the substantial verdict has not in itself warranted the tax upon the litigants, counsel and the court in the lengthy briefs and arguments which this case has produced.
Daniel A. Canning for the defendants.
Timothy J. McInerney for the plaintiffs.

Exceptions overruled.